Citation Nr: 0217237	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-46 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
a fracture of the left ankle with osteoarthritis (left 
ankle/foot disability), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
right leg trauma with shortening and right ankle 
osteoarthritis (right lower extremity disability), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had periods of active duty service between 
August 1959 and May 1983.  He was retired to the Fleet 
Reserve with over 22 years of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to increased 
ratings for right lower extremity and left ankle 
disabilities.  Subsequent rating decisions increased the 
veteran's right lower extremity disorder to 30 percent 
disabling.

It is noted that in August 2000, the Board remanded this 
matter for additional development.  The case has been 
returned to the Board for final disposition.  

The veteran has alleged that he is rendered unemployable as 
a result of his service-connected conditions.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of a fracture of the left ankle with 
osteoarthritis (left ankle/foot disability), are primarily 
manifested by pain, limitation of motion, and no more than 
moderately severe foot disability.   

2.  Status post right leg trauma with shortening and right 
ankle osteoarthritis (right lower extremity disability) is 
primarily manifested by marked or severe disability of the 
right lower extremity, with marked limitation of motion of 
the ankle, pain, weakness, and incoordination, and without 
ankylosis of the ankle, loss of use of the foot, or nonunion 
of the tibia and fibula.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
fracture of the left ankle with osteoarthritis (left 
ankle/foot disability) have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5271, 5284 (2002).  

2.  The criteria for an increased rating for status post 
right leg trauma with shortening and right ankle 
osteoarthritis (right lower extremity disability) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262, 5270, 5275, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA codified 
regulations, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  The VCAA and the implementing regulations 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award increased ratings 
for his right lower extremity and left ankle/foot 
disabilities.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided notice of, and did report for, VA examinations 
to help determine the current nature and extent of his 
disabilities.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why 
this evidence was insufficient to award the benefits sought.   
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The appellant claims that his right lower extremity, and 
left ankle disorders are more severely disabling than the 
currently ratings reflect.  He asserts, in essence, that the 
limitations placed upon him as a result of these disorders, 
render him unable to be gainfully employed.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which 
is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO has rated the veteran's left ankle disability by 
analogy under Diagnostic Code 5271.  Under that Code a 
moderate limitation of ankle motion is rated 10 percent 
disabling; and a marked limitation of motion is rated 20 
percent disabling.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2002) ankle ankylosis in plantar flexion between 30 
and 40 degrees, and ankle ankylosis in dorsiflexion between 
0 and 10 degrees warrants a 30 percent evaluation. 

In addition, ratings for foot injuries under Code 5284 
warrant a 10 percent rating for moderate disability; a 20 
percent rating is assigned for moderately severe disability; 
and a 30 percent rating is assigned for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 percent 
rating is assigned for actual loss of use of the foot..  
38 C.F.R. § 4.71a, Diagnostic Code 5187 (2002).

The RO has rated the veteran's right lower extremity 
disability by analogy under Diagnostic Code 5262.  Under 
that Code a 30 percent rating is assigned for malunion of 
the tibia and fibula, with marked knee or ankle disability.  
A 40 percent rating is assigned when there is nonunion of 
the tibia and fibula, with loose motion, requiring brace.  
Also, under the rating criteria applicable to disabilities 
of the ankle, a 40 percent rating may be assigned for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, DC 5270.  

In addition, a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5275 is warranted when there is a shortening of the 
bones of the lower extremities.  Measurement has to be of 
both lower extremities from the anterior superior spine of 
the ilium to the internal malleolus of the tibia.  This 
rating is not to be combined with other ratings for fracture 
or faulty union in the same extremity.  The Code provides 
that a shortening of 1 1/4  to 2 inches (3.2 to 5.1 
centimeters)  warrants a 10 percent rating; shortening of 2 
to 2 1/2 inches (5.1 to 6.4 centimeters) warrants  a 20 
percent rating. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The pertinent evidence of record indicates that the veteran 
has been receiving frequent outpatient VA treatment for 
chronic pain and discomfort in his right lower extremity 
since 1991.  He has also received VA outpatient treatment 
for his left ankle/foot disability.  In addition, the 
evidence includes numerous pertinent private treatment 
records, to include a June 1996 medical report from Olaf. 
Lieberg, M.D,, which indicates that the veteran had severe 
degenerative arthritis of both feet.  Dr. Lieberg found that 
the veteran's joints were too arthritic to be treated with 
medication, and recommended a triple arthrodesis, which 
apparently was never performed.  Further, the record 
indicates that the veteran receives regular chiropractic 
care for his left ankle and right lower extremity disorders.  
Moreover, the veteran has undergone VA examinations in June 
1993, August 1997, February 2001, and October 2001, to 
assess the severity of his left ankle and right lower 
extremity disabilities.  

The Board additionally notes that records from the Social 
Security Administration indicate effective in March 1991, 
the veteran was found to have disabling pain due to his 
right lower extremity and left ankle/foot disorders, and 
that because of this pain, he was incapable of performing 
any work on a sustained basis.  Social Security records also 
noted that his treating physician, Dr. Wasser, and HBJ 
Insurance considered him totally disabled.   

Left Ankle

With regard to the left ankle/foot disability at a VA 
examination in August 1997, the veteran reported that his 
left foot was stiff and painful, though not as bad as the 
right.  Examination showed an antalgic gait, but no obvious 
ankle swelling, redness, or increased warmth.  Range of 
motion was slightly restricted with dorsiflexion and plantar 
flexion present from 0 to 15 degrees.  Lateral motion was 
accomplished without pain.  X-rays showed early degenerative 
changes of the feet.  The examiner noted that flare-ups may 
cause increased weakness or decreased range of motion, but 
that this could not be quantified further without examining 
the veteran at the time of the actual flare-up.  The 
diagnosis was left ankle pain secondary to a ligamentous 
injury.

VA examination in February 2001 noted some left ankle 
swelling.  The veteran was reportedly unable to weight-bear 
during flare-ups, especially on the right side, and unable 
to stand or ambulate.  Range of motion testing showed left 
ankle dorsiflexion from 0 to 15 degrees, and plantar flexion 
was 0 to 40 degrees.  Left ankle inversion was 0 to 25 
degrees, and eversion was 0 to 20 degrees.  The examiner 
indicated that any weakened motion, incoordination, or 
fatigability could not be fully qualified in terms of 
additional loss of range of motion without prolonged 
provocative testing.  With flare-ups, it was likely that 
range of motion would be further restricted, but it was not 
possible to accurately estimate the additional loss of range 
of motion without examining the veteran at that time.  

An October 2001 VA examination report noted the veteran's 
complaints of occasional left foot pain.  He indicated that 
both ankles hurt him when he walked up or down the stairs.  
He could squat and kneel with great care.  Examination of 
the left foot showed pain on palpation of the proximal first 
metatarsal and the talonavicular area.  There was no 
evidence of ankle instability on stress examination.  He 
could dorsiflex the left ankle to 15 degrees, and plantar 
flex to 40 degrees.  Left ankle x-rays showed osteophyte 
formation at the talonavicular articulation.  The diagnosis 
was traumatic arthritis of the left talonavicular joint.  
The examiner noted that the examination was conducted during 
a period of quiescent symptoms.  During flare-ups which 
occurred at varying frequency, the physical findings could 
be significantly different.  Quantification of such change 
would require examination during a flare-up.  Painful 
symptoms such as those that had been outlined on the 
examination required the veteran to expend extra energy in 
completing tasks and would therefore lead to early fatigue, 
weakened movements, and ultimately to a loss of 
coordination.  

Based on the evidence of record, it appears that the 
limitation of left ankle motion is not more than moderate.  
However, as noted on the VA examinations, the evaluations 
were performed during periods of quiescent symptoms, and 
that during flare-ups, the finding could be significantly 
different.  Based on the veteran's reports of increased pain 
and inability to weight-bear during flare-ups, as well as 
the examiners' findings that during flare-ups, the findings 
could be significantly different, which may include early 
fatigue, weakened movement, and loss of coordination, and 
resolving any doubt in favor of the veteran, the Board finds 
that the veteran's left ankle would likely have marked 
limitation of motion during flare-ups.  Accordingly, a 20 
percent rating may be assigned under Code 5271.  An 
increased evaluation under Code 5270 is not in order in the 
absence of any evidence of ankylosis.

The Board has also considered the evidence of record under 
the rating criteria under Code 5284; however, the Board does 
not find evidence of severe foot injury with regard to the 
left ankle/foot disability, to warrant a rating higher than 
20 percent.   As noted above, the veteran has reported that 
he has occasional pain in his left ankle/foot, and the 
physical findings on evaluation do not demonstrate more than 
a moderate foot disability.  Accordingly, a rating of 20 
percent, but no higher, may be assigned for the veteran's 
left ankle/foot disability. 

Right Lower Extremity

With regard to the right lower extremity, the Board finds 
that a rating higher than 30 percent is not warranted under 
Code 5262, as nonunion of the tibia and fibula, with loose 
motion, requiring brace, is not shown by the evidence of 
record.  X-rays in  June 1993 showed no evidence of acute 
fracture or dislocation.  The bones were properly aligned 
and somewhat osteopenic.  All joint spaces were well 
maintained.  X-rays in August 1997 and October 2001 also 
failed to show any evidence of nonunion of the tibia and 
fibula.  Thus, under Code 5262, a higher rating for the 
right lower extremity condition is not warranted.  

In addition, a rating higher than 30 percent is not 
warranted under Code 5270 as ankylosis of the right ankle is 
not shown.  VA examination in October 2001 noted that the 
veteran could dorsiflex and plantar flex the right ankle to 
10 degrees.  Likewise, VA examinations in February 2001, 
August 1997, and June 1993, showed that the veteran had 
some, although limited, range of motion of the right ankle.  
Therefore, as ankylosis of the right ankle is not shown, a 
higher rating under Code 5270 cannot be established.  

It is noted that on VA examination in October 2001, the 
veteran's legs were measured from the anterior-superior 
iliac spine to the tip of the medial malleolus with the knee 
fully extended.  His right leg measured 87 centimeters, and 
his left leg measured 90 centimeters.  VA examination in 
February 2001 notes that the right leg was 1/2 inch shorter 
than the left leg.  VA examination in August 1997 showed a 3 
centimeter difference between the right and left leg.  VA 
examination in June 1993 noted a 1 inch shortening of the 
right leg.  Given the length of the shortening of the right 
leg, a compensable rating under Code 5275 cannot be granted.  

The Board also finds that a rating higher than 30 percent 
cannot be granted under Code 5284 as actual loss of use of 
the foot is not shown.  It is noted that VA examinations of 
record report that the veteran is able to ambulate, albeit, 
with pain and a limp on the right leg.  As there is no loss 
of use of the right foot, entitlement to an increased rating 
is not established under Code 5284.  Accordingly, a rating 
higher than 30 percent is not warranted for the veteran's 
right lower extremity disorder.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, except to the extent 
indicated, the preponderance of the evidence is against the 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating for residuals of a fracture of the left 
ankle with osteoarthritis (left ankle/foot disability) is 
granted, subject to the criteria which govern the payment of 
monetary awards.  

Increased evaluation for status post right leg trauma with 
shortening and right ankle osteoarthritis (right lower 
extremity disability) is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

